Citation Nr: 0328270	
Decision Date: 10/21/03    Archive Date: 10/28/03	

DOCKET NO.  01-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bone 
disease/arthritis, to include consideration as secondary to 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
to include consideration as secondary to service-connected 
PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
VARO in Wichita, Kansas, which denied service connection for 
the disabilities at issue.  

Evidence received at the RO in 2003 indicates the veteran is 
requesting service connection for disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for disability suffered 
as a result of VA medical treatment.  This matter has not 
been developed or adjudicated by the RO and is, therefore, 
referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  The RO has complied with the notice requirements and duty 
to assist requirements of current legislation.

2.  Any current bone disease/arthritis and/or diabetes 
mellitus is not attributable to the veteran's active service 
or to the veteran's service-connected PTSD.




CONCLUSION OF LAW

Neither bone disease/arthritis, nor diabetes mellitus was 
incurred in or aggravated by active service, neither may be 
presumed to have been incurred during such service, and 
neither is proximately related to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309. 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) went into 
effect.  VA has promulgated revised regulations to implement 
these changes in the law.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been notified of the information 
necessary to substantiate his claims and what evidence and 
information he is to provide to VA, and what information and 
evidence VA would attempt to obtain on his behalf by means of 
the April 2000 rating decision, the January 2001 statement of 
the case, a letter informing him of his rights in the VA 
claims process dated in April 2001, a supplemental statement 
of the case dated in April 2001, and another supplemental 
statement of the case dated in August 2002.  Additionally, 
the veteran gave testimony at the VARO before a decision 
review officer in March 2001.  VA must also make reasonable 
efforts to assist a veteran in obtaining evidence necessary 
to substantiate a claim for benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The duty to assist also includes obtaining records 
of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  The Board finds that VA has met 
its duty to assist the veteran in the development of his 
claims under the VCAA.  The veteran has been accorded 
examinations by VA.  There is no indication of any 
outstanding medical records that are relevant to the appeal.  
Accordingly, the undersigned believes there has been 
substantial compliance with the requirements of the VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by active service will also be 
service connected.  38 C.F.R. § 3.310.  Service connection 
may also be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the laws cited 
above, "a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that, "a veteran 
seeking disability benefits must establish... the existence of 
a disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F. 3d 1351, 1353 
(Fed. Cir. 2000).  It is clear that the resolution of issues 
that involve medical knowledge, such as a diagnosis of a 
disability and a determination of medical etiology, requires 
professional expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge"), 
affirmed sub nom, Routen v. Brown, 142 F. 3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

In the instant case, a review of the service medical records 
is without reference to bone disease/arthritis or diabetes 
mellitus.  The several volumes of medical evidence which are 
available do not reflect the presence of bone disease or 
diabetes mellitus until many years after service discharge.  
The records include the report of a neurological consultation 
done by a private physician in June 1989, at which time the 
veteran referred to back spasms following an accident in 
August 1988.  The veteran reported his general and 
neurological health had been good throughout his life, until 
an accident he sustained in August 1998.  He stated he was at 
work on an oil rig, and was carrying a chain on a steel deck 
when he was hit by a bolt of lightening.  The same physician 
stated in an August 1989 communication that, although the 
veteran gave her a history of having been struck by lightning 
and having a number of somatic symptoms since that time, she 
found no abnormality on general physical or neurological 
examination.  She believed at the present time the veteran 
had no discernable physical or neurological disability other 
than implied evidence of hearing loss, minor eye 
difficulties, a borderline blood test for syphilis, elevated 
triglycerides, and minimally elevated cholesterol.  

Additional medical records include the report of a VA general 
medical examination of the veteran in December 1990, at which 
time there was no reference to the presence of diabetes 
and/or a bone disorder.  It was specifically noted that the 
veteran had full range of motion in all extremities and the 
spinal column.  Also, the endocrine system was without 
evidence of any disease process.  

Additional medical evidence includes the report of general 
medical examination of the veteran by VA in March 1994.  He 
referred to multiple orthopedic problems and was given 
diagnoses which included chronic low back pain, and residuals 
of an injury to the right shoulder in 1952 with intermittent 
pain.  No mention was made of diabetes. 

At the time of a VA outpatient visit in June 1998, notation 
was made of tingling and numbness sensation in the forearms 
and hands.  It was noted the veteran had had similar symptoms 
in the past.  Studies in 1996 were negative for peripheral 
neuropathy, but it was indicated the sensation could be 
secondary to mild peripheral neuropathy because of the 
veteran's "new" diagnosis of noninsulin-dependent diabetes 
mellitus.  

Additional medical evidence includes a July 1999 statement 
from a VA physician at the VA Medical Center in Wichita.  It 
was indicated the veteran had diabetes mellitus, peripheral 
neuropathy, urinary incontinence, and PTSD.  

The veteran was accorded an examination of his bones by VA in 
April 2002.  The claims file was reviewed by the examiner.  
The veteran stated that he was blown out of a bunker while 
serving in the Army between 1950 and 1952, and was almost 
frozen when found.  The medical records revealed no fractures 
or surgery and no episodes of osteomyelitis.  The veteran had 
no constitutional symptoms of bone disease.  He was accorded 
X-ray testing and clinical examination and the diagnosis was 
negative bone examination, other than bilateral calcaneal 
spurring and posterior spurring of the right calcaneus of the 
feet and minimal degenerative and spurring changes of the 
right knee.  

The examiner did not believe the veteran had either a bone 
disorder or diabetes mellitus related to his 
service-connected PTSD.  The examiner referred to the 
veteran's claim that he was blown out of a bunker, and found 
nearly frozen in service.  In the examiner's opinion, this 
might have caused some insult to the joint, and might have 
contributed to some of the ankylosing of the ankles, noted on 
current examination.  However, the examiner added, minimal 
degenerative changes and spur formation were not uncommon in 
an individual of the veteran's stated age and health.  As for 
the diabetes, the examiner noted it was Type 2 and was not 
diagnosed until more than 45 years after service discharge.  
The examiner opined that he did not believe it was likely 
that either the veteran's bone problems or his diabetes was 
related to poor dietary conditions in Korea, nor was either 
related to his PTSD.  

From a review of the entire evidence of record, the Board 
finds no persuasive medical evidence linking any bone disease 
or diabetes mellitus to the veteran's active service, or to 
his service-connected PTSD.  The only evidence of record 
linking any current problems to active duty in any way is the 
veteran's own assertion.  He, however, has not indicated that 
he has received any specialized training pertaining to bone 
disease and/or diabetes mellitus and is considered a lay 
person.  It is well established that, as a lay person, he is 
not qualified to render medical opinions regarding etiology 
of disorders, and his opinion is, therefore, of no probative 
value.  Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. 
Derwinski, 1 Vet. App. 492, 4954 (1992).  As noted above, the 
service medical records are without reference to bone disease 
or diabetes mellitus and neither was first documented for 
many years following service discharge.  Since there is no 
medical evidence of record linking any current bone disease 
or diabetes mellitus to the veteran's active service, the 
Board finds that the evidence is against the claim.  Also 
weighing against the claim is the absence of any evidence of 
continuity of symptomatology following service.  Evidence 
against the claim includes the comments made by the examiner 
at the time of the April 2002 examination accorded the 
veteran concluding that any current bone disease and/or 
diabetes mellitus was not related to the service-connected 
PTSD or to service.  Therefore, since all the competent 
medical evidence is against a link between any current bone 
disease and diabetes mellitus on the one hand, and his 
service-connected PTSD on the other hand, the Board concludes 
that the evidence is against the claim.  

ORDER

Entitlement to service connection for bone disease/arthritis 
to include consideration as secondary to service-connected 
PTSD is denied.




Entitlement to service connection for diabetes mellitus, to 
include consideration as secondary to service-connected PTSD 
is denied.  


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

